Citation Nr: 0839710	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  04-28 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active service extended from November 1969 to 
October 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran 
currently resides in within the jurisdiction of the 
Cleveland, Ohio VARO.  

In August 2008, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  


FINDINGS OF FACT

1.  The back injuries in service were acute and transitory 
and resolved without residual disability.  

2.  The veteran's current low back disorder is not related to 
disease or injury during his active service.  

3.  Arthritis was not manifest during service or to a degree 
of 10 percent or more in the first year after the veteran 
completed his active service.  


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active military service and arthritis may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 
1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Duty to Notify

A notice that fully complied with the requirements of the 
VCAA was sent to the claimant in October 2001, before the 
February 2002 RO decision on his claim.  A current notice 
letter was sent in May 2005.  Thereafter, the veteran was 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond.  This cured any notice defects before the agency of 
original jurisdiction (AOJ) readjudicated the case by way of 
a supplemental statement of the case issued in October 2007.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In the March 2006, an additional notice letter was provided 
regarding potential ratings and effective dates.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  In as much as the 
claim is being denied and no rating or effective date will be 
assigned, the veteran was not prejudiced by the late notice 
as to these factors.  

Thus, VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.  Therefore, 
the Board may decide the appeal without a remand for further 
notification.  

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's service medical records have been obtained.  His 
available post-service treatment records have also been 
obtained, including private records and VA treatment notes.  
The veteran has had a hearing.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Criteria

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 
C.F.R. § 3.303 (2008); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Arthritis may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 
3.309 (2008).  In this case, there is no claim or competent 
evidence that arthritis was manifested within the first year 
after the veteran completed his active service, so this 
presumption does not support the claim.  

Discussion

The first two elements required for service connection are 
met.  There is no dispute that the veteran had back injuries 
in service.  These are documented in the service medical 
records on two occasions.  

There is no dispute that the veteran currently has a low back 
disorder.  Private physician D. P. S., M.D., reported his 
impressions in letters dated in 2005.  Most recently, in May 
2005, his impressions were: degenerative disk disease of the 
lumbar spine; herniated nucleus pulposus L5-S1; lumbosacral 
radiculitis and right L5-S1 disk protrusion; and lumbosacral 
myofascial pain syndrome.  In August 2005, an independent 
medical evaluator, R. T. S., M.D., reported to the United 
States Department of Labor that magnetic resonance imaging 
(MRI) showed narrowed discs at L5-S1 and T11-12, and a 
central protrusion at L5-S1.  In September 2005, L. A. Z., 
M.D., expressed the opinion that the veteran was suffering 
from facet joint syndrome.  In July 2005, C. P., M.D. 
interpreted lumbar discography as showing extensive 
degenerative change with no concomitant reproduction of pain.  

The veteran's claim fails on the third requirement.  While 
there is evidence relating the current disability to service, 
it is out weighed by the evidence against a connection.  

The evidence connecting the veteran's current low back 
disability to service comes from the veteran.  As a lay 
witness, he is competent to testify as to what he actually 
experienced.  See Hatlestad v. Derwinski, 1 Vet. App. 164, 
170 (1991); see also Layno v. Brown, 6 Vet. App. 465, 469, 
470 (1994).  In this case, he has testified that he was 
injured in service and has continued to have back problems 
since that injury.  This testimony is subject to the 
veteran's memory, so while it is competent evidence, because 
it depends on the recollection of symptoms years ago, it does 
not carry substantial probative weight.  

At his August 2008 Board hearing, the veteran testified to 
the effect that a physician told him the current back 
problems were linked to service.  A claimant's statements as 
to what a doctor said are not competent evidence.  See Warren 
v. Brown, 6 Vet App 4 (1993).  

The medical records are competent evidence against a 
connection.  The service medical records show that in April 
1970, the veteran complained of having lower back pains for 6 
months.  X-rays showed no fracture or other abnormality.  On 
physical examination, the range of low back motion was 
normal; there was no spasm; straight leg raising was 
negative; and neurologic findings were normal.  The 
impression was a low back strain.  Medication and flexion 
exercises were recommended.  Physical therapy notes show the 
veteran was able to do the flexion exercises and he was 
released to do them at home.  There were no further back 
complaints at that time.  The veteran was apparently able to 
play football and had a hand injury in July 1970.  He was 
examined for football in September 1970 and his spine and 
musculoskeletal system were normal.  

In February 1973, the veteran reported that he had wrenched 
his lower back bouncing around in an armored personnel 
carrier (APC or track).  He gave a history of scoliosis and 
injury to his back in a car accident 4 years earlier.  He 
pointed to the upper lumbar area on the right.  There was 
mild scoliosis with prominence of the ribs on the right.  
There was no tenderness or spasm.  His legs were 
neurologically intact.   X-rays were negative.  The 
impression was a back contusion and sprain.  He was admitted 
to the hospital.  About 2 days later, he was noted to be 
doing much better.  He was up and around without problems.  
He was discharged to quarters for 24 hours.  

Approximately 6 days later, the veteran was seen for 
complaints of continuing back pain.  There was no 
paravertebral spasm.  There was a full range of motion with 
minimal pain.  He was able to touch his toes.  Straight leg 
raising was negative.  The impression was a resolving 
lumbosacral strain.  Tylenol, heat, and flexion exercises 
were recommended.  There was another notation of lumbosacral 
strain in mid-March 1973.  It was treated with heat and 
Valium.  There were complaints about various other problems 
in April and May 1973, but no further back complaints were 
recorded after March 1973.  On examination for separation 
from service, in August 1973, the veteran's spine and other 
musculoskeletal organs were normal.  

The veteran had a pre-employment physical examination in 
March 2000 and denied any recurrent back pain or back injury.  

In December 2001, the veteran presented to the VA mental 
health service.  He reported that he had been in combat in 
the demilitarized zone in Germany and had been a police 
officer for 26 years, being in a hostage situation in 1980.  
He rated pain at 7.  Pain was in the right shoulder and lower 
back and had lasted since 1995 due to a job related injury.  
Later in December 2001, the veteran gave a history of working 
in law enforcement for 26 years, with military police, 
federal reserve bank, and as a deputy sheriff.  He had 
retired and currently worked at a VA domiciliary.  

A VA clinical note, dated in October 2004 shows the veteran 
presented with a complaint of back pain, which had been 
progressive over several months.  It was primarily in the 
right paraspinal region at the right sacroiliac joint.  There 
was minimal posterior radiation.  It was worse with working, 
strain, and lifting.  Physical examination disclosed right 
sacroiliac joint tenderness.  Straight leg raising was 
positive on the right and negative on the left.  Deep tendon 
reflexes were preserved.  Sensation and motor responses were 
intact.  September 2004 X-rays of the lumbar spine revealed 
mild retrolisthesis at L5-S1.  The disc spaces were 
preserved.  Minimal anterior spurring was present.  The 
diagnosis was mild degenerative disc disease with grade I 
retrolisthesis at L5-S1.  

A private hospital outpatient note of November 2004 shows the 
veteran complained that low back pain went to the right hip 
and leg.  It was reported that he had been cleaning out a 
laundry chute and, on lifting the bag, felt a sharp back pain 
down the hip and posterior thigh.  Symptoms were increased 
with standing and lifting.  Examination disclosed paraspinous 
tenderness.  The impression was lumbago.  When seen at the 
private facility, approximately 2 weeks later, the veteran 
still had right paraspinous tenderness and spasm.  It was 
noted that it occurred at work and there was pain on walking 
and lifting.  Notes dated in December 2004, January 2005, 
March 2005, June 2005, and September 2005 reflect continuing 
complaints of back pain.  

A private physician, D. P. S., M.D., reported on the 
veteran's condition in several letters.  The earliest, dated 
in December 2004, shows the veteran had low back pain 
radiating to the right lower extremity since an October 2004 
injury at work.  He gave a history of lifting heavy bags from 
a laundry chute at work.  Each bag weighed 70 pounds.  The 
doctor reported that the veteran denied any previous episode 
of such back pain, although he had intermittent back pain of 
mild nature for many years.  He never had the severe back 
pains that followed the October injury at work.  The doctor 
examined the veteran and reviewed imaging studies.  The 
impression was occupation related injury in October 2004 with 
subsequent aggravation of symptoms of preexisting lumbar 
degenerative disk disease, herniated nucleus pulposus at L5-
S1, right lower extremity radiculitis in the right L5 
distribution, and lumbosacral pain syndrome.  Letters dated 
in January 2005, April 2005, and May 2005 followed the 
veteran's progress, with the April and May 2005 letters 
repeating that it was an occupation related injury.  

In August 2005, the veteran was seen for an independent 
medical evaluation by R. T. S., M.D., for the U.S. Department 
of Labor.  The doctor reviewed reports of other physicians 
and imaging studies and examined the veteran.  The physician 
concluded that there were no objective findings to show that 
the work related condition of aggravation of degeneration, 
lumbar intervertebral disc, displacement of lumbar 
intervertebral disc without myelopathy and thoracic or 
lumbosacral radiculitis was still active and causing 
objective symptoms.  The doctor concluded that there were no 
residuals from the work related injury.  The veteran could 
return to his job and had an excellent prognosis.  

In August 2005, J. C., M.D., wrote that he had reviewed the 
result of a discogram with the veteran.  The veteran stated 
that he did not have pain at the L5-S1 level.  The pain he 
felt from the discogram was different from the pain he 
regularly felt, as a result of injury or chronic low back 
pain.  He insisted that he had two types of pain, one was 
chronic long term pain and the other was from his injury.  
The assessment was degenerative disc disease, L5-S1 and 
negative discogram.  

In September 2005, the veteran was seen by L. A. Z., M.D.  He 
told the doctor that he had pain in his low back for awhile, 
after he moved some laundry baskets at work.  He reported 
pain in his low back when he stood, arose from a chair, or 
leaned over a sink.  He stated that he worked as a supervisor 
of an environmental management service.  On physical 
examination, there was pain on extension and lateral bending.  
Straight leg raising caused low back pain.  Deep tendon 
reflexes were 1/4.  Muscle testing was normal.  Gait was 
normal and he could walk on his heels and toes.  MRI showed a 
bulging disc at L5-S1.  The impression was a facet joint 
syndrome.  Recommendations included injections, denervation, 
and physical therapy.  

Conclusions

The veteran has degenerative changes in his lumbar spine.  
According to Dr. R. T. S. these existed before the October 
2004 injury and have continued to bother the veteran after he 
recovered from the effects of the October 2004 injury.  
However, none of the doctors who examined the veteran have 
linked any current disability to service.  

The service medical records show the veteran had two back 
injuries in service.  On both occasions, there was no 
evidence of any damage to the bones of the spine and the 
veteran apparently recovered from the transitory injuries and 
continued in service without further complaints.  These 
service medical records are medical evidence against the 
claim.  The separation examination shows the veteran's spine 
was examined and, in the opinion of a physician, it was 
clinically normal.  This is further medical evidence against 
the claim.  Thereafter, the veteran worked in law enforcement 
for many years, being hired for at least two positions.  
Evidence of a prolonged period without medical complaint and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Also the 
earliest histories given for treatment reported a back injury 
in 1995.  

The service medical records, the separation examination, and 
the passage of many years without medical documentation of a 
chronic back disorder form a preponderance of evidence 
against the veteran's claim.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  





							(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a low back disorder is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


